Title: To Alexander Hamilton from William S. Smith, 10 December 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Decr. 10th. 1799
          
          General Stevens informed me some day’s past, that you had diffinitively fixed the number of Boards, which were to be used in this Cantoonment, and that he had given directions to the Contractor to supply so many, & no more, In consequence of a call for boards for the officers Hutts, I sent the Brigade Qr Mr. to the Contractor last evening to know whether he had supplyed the number granted, he answered, he had, all he was authorisd to order, & he believed they had been sent, but was not certain—How am I to assertain this? I cannot make him verify his deliveries and to apply to General Stevens, to write to the Contractor, to verify his deposits of boards within the Centinels of this Camp, will, if I may judge of their past, communications and decissions the satisfactory information may be had, some time in January, in the mean time the officers will be frost-bit, & conceive themselves very grosely neglected, in return for their, attention, exertions and assiduity—in getting their men under cover
          Permit me to ask you a question independant of General Stevens—should the number of boards allowed, not be sufficient for the accommodation of the troops, what am I to do with those who are uncovered? and should it be possible on an examination of the question, that the Contractor has not supplied the number ordered, or that he thinks he has delivered, how are the inconveniencies to be remedied, when the season becomes so far advanced, as to stop our communication between the Contractor & General Stevens? Permit me once more to request a speedy answer, not so much on my own account, as for the good of the service, and the health and comfort of the troops, under my care
          I am Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. Comd
          
        